DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 and 7 are objected to because of the following informalities:  claim 2 recites, “the third material” on line 8 when it should read a third material.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third protective layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the third protective layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations "the blocking layer," "the electron trapping layer," and "the tunneling layer"  in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (United States Patent Application Publication No. US 2018/0130814 A1, hereinafter “Lee”).
In reference to claim 1, Lee discloses a method which meets the claim.  Figures 18A-25C disclose a method for forming a memory device which comprises providing an initial semiconductor structure, including a base substrate (301) with a first sacrificial layer (305) formed on the base substrate (301).  There is a stack structure (STA) disposed on the first sacrificial layer (305).  There is a plurality of channels (CH) formed through the stack structure (STA) and the first sacrificial layer (305).  A gate-line trench (SI2) is formed through the stack structure (STA) and exposes the first sacrificial layer (305).  At least one protective layer (321) is formed on sidewalls of the gate-line trench (SI2).  The first sacrificial layer (305) is removed to expose a portion of each of the plurality of channels (CH) and surfaces of the base substrate (301), using the at least one protective layer (321) as an etch mask.  An epitaxial layer (341) is formed on the exposed surfaces of the base substrate (301) and the plurality of channels (CH).
With regard to claim 5, the initial semiconductor structure further includes a tunneling layer (ML - p. 3, paragraph 51), an electron trapping layer (ML - p. 3, paragraph 51), and a blocking layer (ML - p. 3, 
In reference to claim 6, Lee discloses (p. 12, paragraph 189) removing the portion of each of the tunneling layer (ML), the electron trapping layer (ML), and the blocking layer (ML) includes removing the portion of the blocking layer while removing the first sacrificial layer (305) and removing the portion of the electron trapping layer (ML) and the portion of the tunneling layer (ML) to expose the surface portion of each channel (CH) before forming the epitaxial layer (341).
With regard to claim 9, the epitaxial layer (341) is made of silicon (p. 9, paragraph 150).
In reference to claim 11, fig. 23B-25A show that the stack structure includes a plurality of interlayer dielectric layers (313) and a plurality of sacrificial layers (315) that are alternately arranged and the method further includes replacing the plurality of sacrificial layers (315) with gate layers (GPn) after removing the first protective layer (321).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
In reference to claim 6, Lee discloses (p. 12, paragraph 189) removing the portion of each of the tunneling layer (ML), the electron trapping layer (ML), and the blocking layer (ML) includes removing the after removing the first sacrificial layer (305).  However the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Furthermore it has been held to be prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  Thus it would be obvious to remove the portion of the blocking layer after removing the first sacrificial layer in the method disclosed by Lee.

Allowable Subject Matter
Claims 13-19 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if the error in claim 2 is corrected (see above section titled Claim Objections).
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method for forming a memory device which comprises providing an initial semiconductor structure with a first stop layer formed on a base substrate, a first sacrificial layer formed on the first stop layer, a second stop layer disposed on the first sacrificial layer, a stack structure disposed on the second stop layer with a plurality of channels formed through the stack structure and into the base substrate and a gate-line trench formed through the stack .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817